Citation Nr: 1026681	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  04-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected bilateral knee 
disabilities.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to September 
1994, including service in the Persian Gulf; his decorations 
include the Combat Infantryman Badge.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision.  By that 
rating action, the RO denied service connection for a low back 
disability, to include on a secondary basis.  

In April 2008, the veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge at the Cleveland, Ohio RO.  


FINDING OF FACT

The Veteran has lumbar disc disease, which has been aggravated by 
altered gait changes secondary to service-connected bilateral 
left knee disorders. 


CONCLUSION OF LAW

Lumbar disc disease is proximately due to, or the result of, 
service-connected bilateral knee disorders.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for lumbar 
disc disease, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to notify 
or assist is necessary.

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310. The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service- connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service- connected disorder. Allen v. Brown, 7 
Vet. App. 439 (1995). 

VA amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006.  See 71 Fed. Reg. 
52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation; 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to the 
aggravation.  Because the new law appears more restrictive than 
the old, and because the Veteran's appeal was already pending 
when the new provisions were promulgated, the Board will consider 
this appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

The record does not demonstrate, nor does the Veteran contend, 
that his current low back disorder had its onset during military 
service.  Rather, his contention is that his low back disorder is 
secondary to his service-connected bilateral knee disorder.  
(Transcript (T.) at page (pg.) 2).
 
The private and VA medical evidence of record reflects that the 
Veteran has been diagnosed with a lumbosacral strain.  (See March 
2009 VA examination report). 

Thus, the Veteran's claim hinges on whether there is competent 
medical evidence of record showing that his low back disorder is 
etiologically related to, or has been permanently aggravated by, 
the service-connected bilateral knee disorders.  

There is a VA opinion that addresses this question and it is 
supportive of the claim.  Thus, the Board finds, for the reasons 
outlined below, that the probative and competent evidence of 
record is in support of the claim for service connection for a 
low back disorder on a secondary basis and the claim will be 
granted. 

In October 2008, pursuant to the Board's June 2008 remand 
directives, VA examined the Veteran to determine the etiology of 
his claimed his low back disorder, to include if it was related 
to, or had been aggravated by, his service-connected bilateral 
knee disorder.  After a claims file review and physical 
evaluation of the Veteran's spine, the October 2008 VA examiner 
opined that the Veteran's lumbar strain was not likely related to 
his left knee, but was a natural occurring phenomenon.  However, 
in an addendum to the examination, the October 2008 VA examiner 
indicated that in the past, the Veteran's service connection 
claim had been denied because it was shown to be related to his 
right hip [disability], a disability for which service connection 
has been established.  However, and according to the October 2008 
VA examiner, when VA examined the Veteran in September 2008 (a 
copy of this examination/treatment report is not of record), it 
was determined that because of the Veteran's leg length 
inequality, there were abnormal stresses that had affected his 
back.  Thus, it was the October 2008 VA examiner's opinion that 
the Veteran had a pre-existing degenerative disk and herniated 
disk disease that had necessitated surgery and had been 
aggravated by (the extent of aggravation could not be determined) 
altered gait changes.  

In the present case, the above-cited VA opinion supports a 
finding that the Veteran's lumbar disc disease was aggravated by 
altered gait changes caused by the service-connected bilateral 
knee disorders.  In short, secondary service connection for 
lumbar disc disease is warranted 


ORDER

Service connection for lumbar disc disease is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


